Citation Nr: 1819436	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine.

5.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder with major depression.

6.  Entitlement to a disability rating in excess of 10 percent for chronic plantar fasciitis aggravated by bilateral pes cavus with a history of stress fractures.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to June 2005 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran withdrew her request for a Board hearing. 

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a cervical spine disorder and headaches, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's claim for service connection for migraine headaches.  There was no material evidence pertinent to the claim received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of her appellate rights but did not perfect her appeal.  

2.  The evidence pertaining to migraine headaches received after the December 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  The Veteran's lumbar spine disability is manifested by forward flexion to 30 degrees or less. 

4.  The veteran's dysthymic disorder with major depression is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, global assessment of functioning scores show moderate impairment.

5.  In July 2016, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran's attorney requested that the claim for a disability rating in excess of 10 percent for chronic plantar fasciitis aggravated by bilateral pes cavus with a history of stress fractures be withdrawn from appeal.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying for service connection for migraine headaches is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  Evidence received since the December 2006 rating decision is new and material, and the claim for service connection for migraine headaches is reopened.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating of 40 percent, but no higher, for degenerative changes of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2017).

4.  The criteria for an initial disability rating of 50 percent for dysthymic disorder with major depression, but no higher, are met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9434-9433 (2017).

5.  The criteria for withdrawal of the claim for a disability rating in excess of 10 percent for chronic plantar fasciitis aggravated by bilateral pes cavus with a history of stress fractures have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of December 2006, the RO denied  the claim for service connection for migraine headaches.  The evidence consisted of statements from the Veteran, service treatment records (STRs), and VA treatment records.  The RO found that while post-service medical records showed a diagnosis of headaches, the condition was not incurred in or caused by military service.

There was no material evidence received within one year of the issuance of the December 2006 decision.  The Veteran was notified of that decision and of her appellate rights.  She initiated an appeal, but did not perfect her appeal by filing a VA Form 9 or substantive appeal in response to a February 2009 statement of the case (SOC) issued on the claim.  The December 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  She has not raised a motion to revise that decision based on clear and unmistakable error.  

Pertinent evidence added to the claims file since December 2006 includes a January 2014 medical opinion from Dr. S.  He reviewed the Veteran's medical records, including service treatment records (STRs).  He noted the Veteran's reports of headaches during service, and the documentation of headaches in the STRs.  He opined that it was more likely than not that her headaches were worsened by military service, explaining that her in-service injuries caused frequent and intense headaches.

This evidence is "new" in that it was not before the RO in December 2006, and is not duplicative or cumulative of evidence previously of record.  This evidence is also "material" as it lends support to a necessary element of the Veteran's claim for service connection, that of a nexus between the current disorder and service.  See Shade, 24 Vet. App. at 110.  While Dr. S. viewed the headaches as a preexisting condition, which the Board finds is not the case as discussed in the remand below, his opinion nonetheless indicates a link between the current headache disorder and service.  When viewed in the context of the reason for the prior denial, the added evidence cures a prior evidentiary defect.  

For these reasons, Board finds this evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for migraine headaches are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  
Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran, considered her history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disabilities, the Board has considered her own assertions, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Her statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those assigned herein.

      Lumbar Spine

In May 2006, the RO granted service connection for the lumbar spine disability, and assigned a 20 percent rating, effective June 25, 2005.  

In January 2008, a higher rating of 40 percent was awarded, effective October 26, 2007.

In October 2009, the RO proposed to reduce the rating and in March 2010, the rating was reduced to 20 percent, effective June 1, 2010.  To the extent the Veteran has reported, in connection with the current appeal, that this rating reduction was unfair and improper, she did not appeal the decision, submit new and material evidence within one year of the decision, raise a motion of clear and unmistakable error (CUE), or otherwise challenge the finality of that decision.  

In the April 2012 rating decision on appeal, a rating higher than 20 percent was denied.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 

Additionally, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides ratings based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Under this Formula, the next higher rating of 40 percent is assigned with evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Ankylosis is the complete immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988).  Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1).

On VA examination in August 2011, the Veteran reported constant pain in the low back.  She reported flare-ups occurring daily to several times daily, consisting of "lightning bolt" pains in the back.  The flare-ups lasted from 2 minutes to 2 hours.  

On examination, there was objective evidence of painful motion beginning at 10 degrees of flexion, with flexion ending at 55 degrees.  An email addendum to the examination noted that the Veteran did not perform lumbar extension due to pain.  Bilateral lateral flexion was to 20 degrees with pain at 10 degrees.  Bilateral lateral rotation was to 20 degrees with pain at 10 degrees.  She could perform repetitive-use testing without loss of motion or functional loss.  She had localized pain or tenderness to palpation.  Muscle strength was normal and there was no muscle atrophy.  Reflexes and sensation were normal.  Straight leg raising testing was positive, but the examiner found there was no radiculopathy.  There were no other neurological abnormalities.  The Veteran did not have IVDS.

In January 2012, the Veteran reported to a private provider that her lower back pain spread to her hips.  In May 2012, she was prescribed a back brace.  In August 2013, she reported having to alter her gait to compensate for back pain.

Considering the pertinent evidence in light of the governing legal authority, the Board will resolve doubt in favor of the Veteran and award a rating of 40 percent for the lumbar spine disability throughout the appeal period.  The August 2011 VA examiner found that flexion was limited to 10 degrees, considering pain.  However, the preponderance of the evidence is against the assignment any higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Ankylosis is not demonstrated by the VA examination report or subsequent private and VA treatment records.   The preponderance of the evidence is also against the assignment any higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  There is no record of "incapacitating episodes" of at least 6 weeks duration in the evidence, as is necessary for the next higher rating.  

The preponderance of the evidence shows no additional loss of motion on repetition, and the Veteran's pain and functional loss have already been considered in awarding a higher rating of 40 percent.  The Board thus finds insufficient evidence to support a finding that her pain is so disabling as to actually or effectively limit motion to such an extent as to warrant the assignment of an even higher rating. 

The preponderance of the evidence is also against the assignment of a separate  neurological rating as no associated neurological abnormalities have been identified by any provider or VA examiner. 

For the foregoing reasons, the Board finds that a 40 percent disability rating is warranted for the lumbar spine disability.  

      Psychiatric Disability

In the September 2013 rating decision on appeal, service connection for dysthymic disorder with major depression was granted, and the Veteran was assigned a 30 percent rating, effective May 10, 2012.  

Once a Veteran has been diagnosed with service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted his social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

On VA examination in June 2013, the Veteran reported chronic pain, excessive sleeping, and anxiety.  She did not work and lived with her parents.  She reported being separated from her husband and a son from another relationship.  She had siblings but did not get along well with them.  On examination, she was depressed and tearful.  Speech and language were normal.  Thought processes and thought content were not abnormal.  There were no active suicidal or homicidal thoughts.  There were no hallucinations or signs of psychosis.  She was well-oriented.  Judgment, insight, and memory were intact.  She was assigned a GAF score of 55.  The examiner found the Veteran's disability caused occupational and social impairment with reduced reliability and productivity, the "severity statement" associated with a 50 percent rating.

In August 2013, the Veteran sought treatment for depression and anger.  She reported several suicide attempts in the past.  She had been in a stable relationship with her girlfriend for 11 years.  She did not work.  On mental status examination, she was alert and oriented.  Grooming was appropriate.  Speech was normal.  Her affect was flat and her mood was anxious and angry.  Abnormalities in thought processes and content were not found.  There was no suicidal ideation.  Insight was limited.  Judgment was fair and memory was intact.  She was assigned a GAF score of 50.

In April 2014, the Veteran reported chronic pain and depression.  She reported past suicide attempts as a teenager and self-mutilation behaviors.  She denied a current intent to plan herself or others.  She was not employed but reported she was in school.  On mental status examination, she was alert and oriented, speech was normal, mood was depressed, and affect was flat.  She was well-groomed.  There were no psychotic features or cognitive dysfunctions.

In August 2014, a private psychologist, Dr. B., reviewed the Veteran's claims file and examined the Veteran.  The Veteran reported past suicidal attempts and trouble with employment.  She reported depression, anger, and trouble with hygiene and grooming.  Dr. B. diagnosed major depressive disorder, dysthymic disorder, and posttraumatic stress disorder, although the symptoms could not be differentiated.  He provided a discussion of medical research on the relationship between pain and depression.  He opined that the Veteran has total social and occupational impairment due to her constant pain and depression.  He found memory loss and stated she is in an intermittent state of vegetative depression where she mostly remains at home.  Her sleep and appetite were disturbed, impulse control was poor, and grooming was impaired.  He assigned a GAF score of 35.
	
Considering the Veteran's psychiatric symptomatology, the Board finds that the Veteran's overall psychiatric symptomatology approximates the criteria for a 50 percent rating.  The June 2013 VA examiner specifically selected the severity statement corresponding to a 50 percent rating.  Her GAF scores of  55 and 50
indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or a moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As for specific symptoms contemplated by the 50 percent evaluation, the record documents a flattened affect, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board thus finds her disability picture falls within the criteria for a 50 percent rating.

However, her symptomatology does not meet the criteria for a 70 percent rating.  
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The June 2013 VA examiner selected the severity statement corresponding to a 50 percent rating, at the exclusion of statement corresponding to higher ratings.  Also, the majority of the GAF scores obtained are not of the severity contemplated by a 70 percent rating.  

Moreover, the record does not indicate symptoms contemplated by a 70 percent rating, including obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or an inability to establish and maintain effective relationships.  

The record, particularly the report of Dr. B., indicates past suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, near-continuous depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances.  Additionally, Dr. B. assigned a low GAF score of 35.  Suicidal ideation appears limited to the Veteran's teenage years, not her current symptomatology.  Impaired impulse control, a neglect of personal appearance and hygiene, and near-continuous depression affecting the ability to function were not documented by any other provider or examiner than Dr. B., thus, the preponderance of the evidence is against a finding in that regard.  Similarly, the preponderance of the GAF scores are in the moderate range, rather than the low score of 35 found by Dr. B.  Difficulty in adapting to stressful circumstances has been shown throughout the record, but this symptom alone, in the context of the Veteran's entire disability picture, is insufficient to warrant the assignment of a 70 percent evaluation.  Overall, the Veteran's symptomatology more closely approximates the criteria for a 50 percent rating.

For all the foregoing reasons, the Board finds that a 50 percent rating is warranted for the Veteran's psychiatric disability, but finds no basis for the assignment of an even higher rating at any point in the appeal period.

      Bilateral Foot Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2016, the Veteran, through her attorney, withdrew the claim for a disability rating in excess of 10 percent for chronic plantar fasciitis aggravated by bilateral pes cavus with a history of stress fractures from the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  The Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for migraine headaches is reopened.

A disability rating of 40 percent, but no higher, for degenerative changes of the lumbar spine is granted.

An initial disability rating of 50 percent, but no higher, for dysthymic disorder with major depression is granted.

The appeal for entitlement to a disability rating in excess of 10 percent for chronic plantar fasciitis aggravated by bilateral pes cavus with a history of stress fractures is dismissed.
REMAND

With regard to the claim for service connection for a cervical spine disorder, in the April 2012 rating decision on appeal, the RO denied both a higher rating for the lumbar spine disability (adjudicated above), and service connection for a cervical spine disorder.  The Veteran disagreed with the entire decision, but the April 2014 SOC did not address the cervical spine claim.  In her May 2014 VA Form 9, she asked the RO to develop this claim.  This claim must be remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the claim for service connection for headaches, a VA examination is needed to adjudicate the claim.  The Veteran has a current headache disorder, as shown on VA examination in June 2013.  However, despite her reports, as recounted by various providers, that she had preexisting migraine headaches, her March 2003 entrance examination showed no relevant abnormalities and she specifically denied having frequent or severe headaches on the accompanying Report of Medical History.  She also specifically denied having frequent or severe headaches on a March 2005 Medical Prescreen of Medical History Report.  The Board does not otherwise find clear and unmistakable evidence that a migraine headache disorder existed prior to service and as such, she is presumed to have been sound on entry into service.  Legal analysis of the claim as a "preexisting condition" is not applicable.  

During service, the Veteran reported having headaches for 7 days in April 2005, and reported having frequent headaches on a May 2005 Health Questionnaire for Dental Treatment form.  As a June 2013 VA examiner did not address the May 2005 STR and did not provide a clear opinion on the matter of direct service connection, and as the January 2014 opinion of Dr. S. should be reconciled, a VA examination is needed.  The examiner should also address secondary service connection as alleged by the Veteran.

The claim for a TDIU is intertwined with the service connection claims being remanded.  A potential grant of service connection for the claims, and any statement made by the examiner on the impact of the disorders on employability pursuant to the applicable examination worksheets, would affect adjudication of the TDIU issue.  

Accordingly, these claims are REMANDED for the following action:

1.  Issue the Veteran a SOC on the claim for entitlement to service connection for a cervical spine disorder.

2.  Afford the Veteran a VA examination addressing the etiology of her migraine headaches.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to (i.) whether it is at least as likely as not (50 percent probability or greater) that the current headaches began during active service or are related to any incident of service, and (ii.) whether it is at least as likely as not that the current headaches were (a) caused or (b) aggravated (chronically worsened) by the service-connected lumbar spine, feet, or psychiatric disabilities.

The examiner must consider the Veteran to have been in sound condition when she entered military service, regardless of lay or medical statements suggesting otherwise in the claims file, meaning she entered service without disability.  

In rendering the opinion, the examiner must consider the following:

* April 2005 service treatment record showing the Veteran reported having headaches for 7 days
* May 2005 Health Questionnaire for Dental Treatment form in which the Veteran reported having frequent headaches
* January 2014 report of Dr. S.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


